UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4652



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


IAN FITZGERALD MCKELLAR, a/k/a Dee,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-05-181)


Submitted:   March 10, 2006                 Decided:   April 10, 2006


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.     Jonathan Scott Gasser, Acting
United States Attorney, Stanley D. Ragsdale, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ian   Fitzgerald      McKellar       appeals        his   conviction       and

sentence   following     a    guilty    plea    to   use       of    a    telephone    to

facilitate    the   commission     of    a     felony   under        the     Controlled

Substances Act, the possession with intent to distribute and

distribution of cocaine, in violation of 21 U.S.C. § 843(b) (2000).

McKellar’s    attorney   on    appeal    has    filed      a    brief      pursuant    to

Anders v. California, 386 U.S. 738 (1967), stating that in his

opinion there are no meritorious issues for appeal, but raising as

potential issues whether the district court erred in denying

McKellar’s motion to withdraw his guilty plea and whether the

district court complied with Fed. R. Crim. P. 11.                        McKellar filed

a pro se supplemental brief.             Finding no reversible error, we

affirm.

           A defendant who seeks to withdraw his guilty plea before

sentencing must demonstrate a “fair and just reason” for withdrawal

of the plea. Fed. R. Crim. P. 11(d)(2)(B).                      A “fair and just”

reason is one that essentially “challenges the fairness of the Fed.

R. Crim. P. 11 proceeding” or “challenges the fulfillment of a

promise or condition emanating from the proceeding.”                            United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).                         A court

should closely scrutinize the Rule 11 colloquy and attach a strong

presumption that the plea is final and binding if the Rule 11

proceeding is adequate. Id. We review the district court’s denial


                                       - 2 -
of a motion to withdraw a guilty plea for abuse of discretion.

United States v. Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996).            After

reviewing the record, we find that the district court did not abuse

its   discretion    by   finding   no   fair   and   just    reason   for   the

withdrawal of McKellar’s guilty plea.

           We note counsel also raises the issue of whether the

district court fully complied with Rule 11, but identifies no error

in the Rule 11 proceeding and concludes that there was full

compliance with the Rule.          Our review of the record similarly

discloses full compliance.

           Next,    we   find   McKellar’s     ineffective    assistance     of

counsel claims raised in his pro se supplemental brief are not

properly raised on direct appeal. Claims of ineffective assistance

are not cognizable on direct appeal unless conclusively established

on the record.     United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999).      To allow for adequate development of the record,

claims of ineffective assistance generally should be brought in a

28 U.S.C. § 2255 (2000) motion.         United States v. King, 119 F.3d

290, 295 (4th Cir. 1997).          We find no evidence in the record

conclusively establishing trial counsel’s ineffectiveness.

           With regard to the remaining issues raised in McKellar’s

pro se supplemental brief, we find his claims to be without merit.

In accordance with Anders, we have reviewed the entire record in

this case and have found no meritorious issues for appeal.                  We


                                   - 3 -
therefore affirm McKellar’s conviction and sentence.                This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid   the

decisional process.


                                                                        AFFIRMED




                                      - 4 -